Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is cancelled.
Claims 1, 2, 4-17, and 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-17, and 20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method, a computer program product comprising a non-transitory computer readable medium, or a network node, the network node comprising: processing circuitry; and a memory, said memory containing instructions executable by said processing circuitry, whereby said network node is operative to: obtain a set of one or more attribute values related to a first node; determine a set of one or more weights based on attributes of the first node by performing a process that comprises determining one or more weights that maximize an evaluation value associated to the first node; obtain a set of one or more weighted attribute values, wherein said one or more weighted attribute values are obtained using the determined set of one or more weights and the set of one or more attribute values; and estimate the probability of state change of the first node using the set of one or more weighted attribute values related to the first node, wherein the determined one or more weights that maximize the evaluation value are included in the determined set of one or more weights, wherein a prediction model is used to estimate the probability of state change of the first node, and said one or more weighted attribute values are inputs of the prediction model (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 18, and 19.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 31, 2022